EXECUTION VERSION



 

Exhibit 10.2

GUARANTY AND SURETYSHIP AGREEMENT

  

 

THIS GUARANTY AND SURETYSHIP AGREEMENT (this "Guaranty"), dated as of the 18th
day of May, 2018, made by TOWER INTERNATIONAL, INC., a Delaware corporation
("Guarantor"), to MODULE (DE) LIMITED PARTNERSHIP, a Delaware limited
partnership ("Landlord").

 

W I T N E S S E T H :

 

WHEREAS, Landlord and TOWER AUTOMOTIVE OPERATIONS USA I, LLC (successor in
interest to Tower Automotive Products Company, Inc. and Tower Automotive Tool
LLC) entered into that certain Lease Agreement dated April 10, 2002, as amended
by that certain First Amendment to Lease Agreement dated April 30, 2003, as
further amended by that certain Second Amendment to Lease Agreement dated July
31, 2007, and as further amended by that Third Amendment to Lease Agreement
dated May 22, 2014 (collectively the “Original Lease”) pursuant to which
Landlord leased to Tenant and Tenant leased from Landlord the Auburn Premises,
the Bluffton Premises, and the Milan Premises, as more specifically described in
the Original Lease;

 

WHEREAS, as of the date of the Third Amendment, the Original Lease was
terminated as to the Milan Premises;

 

WHEREAS, Landlord (successor-by-merger to CHASSIS (DE) LIMITED PARTNERSHIP, a
Delaware limited partnership) and Tenant are parties to that certain Lease
Agreement dated as of April 10, 2002, as amended (the “Chassis Lease”) pursuant
to which Landlord leased to Tenant and Tenant leased from Landlord certain
premises in Clinton Township, Michigan (the “Clinton Premises”) as more
particularly described in the Chassis Lease;

 

WHEREAS, Landlord and Tenant are entering into that certain Fourth Amendment to
Lease Agreement dated May 18, 2018 (the "Fourth Amendment"; and the Original
Lease as amended by the Fourth Amendment, and as amended hereafter from time to
time, the “Lease”);

 

WHEREAS, Landlord and Tenant desire to terminate the Chassis Lease by a separate
Termination of Lease effective as of the date hereof, make the Clinton Premises
part of and subject to the Lease, as more particularly set forth in the Fourth
Amendment, and make other amendments and modifications to the Lease as described
therein;

 

WHEREAS, all of the issued and outstanding stock of Tenant is indirectly owned
by Guarantor;

 

WHEREAS, the execution and delivery by Guarantor of this Guaranty is a material
inducement to Landlord to execute the Fourth Amendment, and Guarantor expects to
derive financial benefit from the Lease.



 

 

 



 

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged by Guarantor, and
intending to be legally bound, Guarantor hereby agrees as follows:

 

ARTICLE I.

GUARANTEE

 

1.01.       Guaranteed Obligations. Guarantor hereby absolutely unconditionally
and irrevocably, jointly and severally, guarantees to and becomes surety for
Landlord and its successors and assigns for the due, punctual and full payment,
performance and observance of, the following (collectively, the "Guaranteed
Obligations"):

 

(a)       the full and timely payment of all Rent and all other amounts due or
to become due to Landlord from Tenant under the Lease or any other agreement or
instrument executed by Tenant in connection therewith whether now existing or
hereafter arising, contracted or incurred (collectively, the "Monetary
Obligations"); and

 

(b)       all covenants, agreements, terms, obligations and conditions,
undertakings and duties contained in the Lease to be observed, performed by or
imposed upon Tenant under the Lease, whether now existing or hereafter arising,
contracted or incurred (collectively, the "Performance Obligations"),

 

as and when such payment, performance or observance shall become due (whether by
acceleration or otherwise) in accordance with the terms of the Lease. If for any
reason any Monetary Obligation shall not be paid promptly when due, Guarantor
shall, promptly upon written demand, pay the same to Landlord. If for any reason
Tenant shall fail to perform or observe any Performance Obligation, Guarantor
shall, promptly upon demand, perform and observe the same or cause the same to
be performed or observed. Guarantor acknowledges and agrees that the Monetary
Obligations include, without limitation, Rent and other sums accruing and/or
becoming due under the Lease following the commencement by or against Tenant of
any action under the United States Bankruptcy Code or other similar statute.
Guarantor shall pay all Monetary Obligations to Landlord at the address and in
the manner set forth in the Lease or at such other address as Landlord shall
notify Guarantor in writing.

 

1.02.       Guarantee Unconditional. The obligations of Guarantor hereunder are
continuing, absolute and unconditional, irrespective of any circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a guarantor or surety. Without limiting the generality of the
foregoing, the obligations of Guarantor hereunder shall remain in full force and
effect without regard to, and shall not be released, discharged, abated,
impaired or in any way affected by:

 

(a)       any amendment, modification, extension, renewal or supplement to the
Lease (except that any written amendment, modification, extension or supplement
to the Lease shall be binding on Guarantor) or any termination of the Lease or
any interest therein, except for termination upon the occurrence of a
Termination Event in accordance with Paragraph 18 of the Lease;

 

(b)       any assumption by any party of Tenant's or any other party's
obligations under, or Tenant's or any other party's assignment of any of its
interest in, the Lease;

 



 -2- 

 

 

(c)       any exercise or non-exercise of or delay in exercising any right,
remedy, power or privilege under or in respect of this Guaranty or the Lease or
pursuant to applicable law (even if any such right, remedy, power or privilege
shall be lost thereby), including, without limitation, any so-called self-help
remedies, or any waiver, consent, compromise, settlement, indulgence or other
action or inaction in respect thereof;

 

(d)       any change in the financial condition of Tenant, the voluntary or
involuntary liquidation, dissolution, sale of all or substantially all of the
assets, marshalling of assets and liabilities, receivership, conservatorship,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar proceeding
affecting Landlord, Tenant or Guarantor or any of their assets or any
impairment, modification, release or limitation of liability of Landlord, Tenant
or Guarantor or their respective estates in bankruptcy or of any remedy for the
enforcement of such liability resulting from the operation of any present or
future provision of the United States Bankruptcy Code or other similar statute
or from the decision of any court;

 

(e)       any extension of time for payment or performance of the Guaranteed
Obligations or any part thereof;

 

(f)       the genuineness, invalidity or unenforceability of all or any portion
or provision of the Lease;

 

(g)       any defense that may arise by reason of the failure of Landlord to
file or enforce a claim against the estate of Tenant in any bankruptcy or other
proceeding;

 

(h)       the release or discharge of or accord and satisfaction with of Tenant
or any other person or entity from performance or observance of any of the
agreements, covenants, terms or conditions contained in the Lease by operation
of law or otherwise;

 

(i)       the failure of Landlord to keep Guarantor advised of Tenant's
financial condition, regardless of the existence of any duty to do so;

 

(j)       any assignment by Landlord of all of Landlord's right, title and
interest in, to and under the Lease and/or this Guaranty as collateral security
for any Loan except for an assignment to a Competitor;

 

(k)       any present or future law or order of any government (de jure or de
facto) or of any agency thereof purporting to reduce, amend or otherwise affect
the Guaranteed Obligations or any or all of the obligations, covenants or
agreements of Tenant under the Lease (except by payment in full of all
Guaranteed Obligations) or Guarantor under this Guaranty (except by payment in
full of all Guaranteed Obligations);

 

(l)       the default or failure of Guarantor fully to perform any of its
obligations set forth in this Guaranty;

 

(m)       any actual, purported or attempted sale, assignment or other transfer
by Landlord of the Lease or the Leased Premises or any part thereof or of any of
its rights, interests or obligations thereunder;

 

(n)       any merger or consolidation of Tenant into or with any other entity,
or any sale, lease, transfer or other disposition of any or all of Tenant’s
assets or any sale, transfer or other disposition of any or all of the shares of
capital stock or other securities of Tenant or any affiliate of Tenant to any
other person or entity;

 



 -3- 

 

 

(o)       Tenant’s failure to obtain, protect, preserve or enforce any rights in
or to the Lease or the Leased Premises or any interest therein against any party
or the invalidity or unenforceability of any such rights; or

 

(p)       any other event, action, omission or circumstances which might in any
manner or to any extent impose any risk to Guarantor or which might otherwise
constitute a legal or equitable release or discharge of a guarantor or surety
(other than payment and performance of the Guaranteed Obligations).

 

all of which may be given or done without notice to, or consent of, Guarantor.

 

No setoff, claim, reduction or diminution of any obligation, or any defense of
any kind or nature which Tenant or Guarantor now has or hereafter may have
against Landlord shall be available hereunder to Guarantor against Landlord.

 

1.03.       Disaffirmance of Lease. Guarantor agrees that, in the event of
rejection or disaffirmance of the Lease by Tenant or Tenant's trustee in
bankruptcy pursuant to the United States Bankruptcy Code or any other law
affecting creditors' rights, Guarantor will, if Landlord so requests, assume all
obligations and liabilities of Tenant under the Lease, to the same extent as if
Guarantor had been originally named instead of Tenant as a party to the Lease
and there had been no rejection or disaffirmance; and Guarantor will confirm
such assumption in writing at the request of Landlord on or after such rejection
or disaffirmance. Guarantor, upon such assumption, shall have all rights of
Tenant under the Lease (to the extent permitted by law).

 

1.04.       No Notice or Duty to Exhaust Remedies. Guarantor hereby waives
notice of any default in the payment or non-performance of any of the Guaranteed
Obligations (except as expressly required hereunder), diligence, presentment,
demand and protest and all notices of any kind except as otherwise specified
herein. Guarantor agrees that liability under this Guaranty shall be primary and
hereby waives any requirement that Landlord exhaust any right or remedy, or
proceed first or at any time, against Tenant or any other guarantor of, or any
security for, any of the Guaranteed Obligations. Guarantor hereby waives notice
of any acceptance of this Guaranty and all matters and rights which may be
raised in avoidance of, or in defense against, any action to enforce the
obligations of Guarantor hereunder. Guarantor hereby waives any and all
suretyship defenses or defenses in the nature thereof without in any manner
limiting any other provision of this Guaranty. This Guaranty constitutes an
agreement of suretyship as well as of guaranty, and Landlord may pursue its
rights and remedies under this Guaranty and under the Lease in whatever order,
or collectively, and shall be entitled to payment and performance hereunder
notwithstanding any action taken by Landlord or inaction by Landlord to enforce
any of its rights or remedies against any other guarantor, person, entity or
property whatsoever. This Guaranty is a guaranty of payment and performance and
not merely of collection.

 

Landlord may pursue its rights and remedies under this Guaranty notwithstanding
any other guarantor of or security for the Guaranteed Obligations or any part
thereof. Guarantor authorizes Landlord, at its sole option, without notice or
demand and without affecting the liability of Guarantor under this Guaranty, to
terminate the Lease, either in whole or in part, in accordance with its terms.

 

Each default on any of the Guaranteed Obligations shall give rise to a separate
cause of action and separate suits may be brought hereunder as each cause of
action arises or, at the option of Landlord any and all causes of action which
arise prior to or after any suit is commenced hereunder may be included in such
suit.

 



 -4- 

 

 

1.05.       Subrogation. Notwithstanding any payments made or obligations
performed by Guarantor by reason of this Guaranty (including but not limited to
application of funds on account of such payments or obligations), Guarantor
hereby irrevocably agrees that any and all rights it may have, at any time,
whether arising directly or indirectly, by operation of law, contract or
otherwise, to assert any claim against Tenant or any other person or entity or
against any direct or indirect security on account of payments made or
obligations performed under or pursuant to this Guaranty, including without
limitation any and all rights of subrogation, reimbursement, exoneration,
contribution or indemnity, and any and all rights that would result in Guarantor
being deemed a "creditor" under the United States Bankruptcy Code of Tenant or
any other person or entity, may not be enforced until one (1) year following the
date on which all amounts due from Tenant under the Lease shall have been paid
in full. If any payment shall be paid to Guarantor on account of any subrogation
rights prior to one (1) year following the date on which the payment in full of
all amounts due from Tenant under the Lease have been paid in full, each and
every amount so paid shall be held in trust by Guarantor for Landlord. Every
claim or demand which Guarantor may have against Tenant shall be fully
subordinate to all Guaranteed Obligations.

  

ARTICLE II.
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

2.01.       Representations and Warranties. The representations and warranties
made by Guarantor in that certain Guarantor's Certificate of even date herewith
made by Guarantor in favor of Landlord are hereby incorporated by reference
herein (with all related definitions). Guarantor hereby represents and warrants
to Landlord as provided therein.

 

2.02.       Financial Statements; Books and Records.

 

(a)       Guarantor shall keep adequate records and books of account with
respect to the finances and business of Guarantor generally and with respect to
the Leased Premises, in accordance with generally accepted accounting principles
("GAAP") consistently applied, and shall, after the occurrence and continuation
of an Event of Default, permit Landlord and Lender by their respective agents,
accountants and attorneys (so long as no such person is a Competitor), upon
reasonable notice to Guarantor, to visit the principal officers of Guarantor and
examine (and make copies of) the records and books of account and to discuss the
finances and business with the officers of Guarantor, at such reasonable times
as may be requested by Landlord or Lender. After the occurrence and continuation
of an Event of Default, Upon the request of Lender or Landlord (either
telephonically or in writing), Guarantor shall provide the requesting party with
copies of any information to which such party would be entitled in the course of
a personal visit.

 

(b)       Guarantor shall deliver to Landlord and Lender:

 

(i) as soon as available but not later than one hundred twenty (120) days after
the end of each fiscal year, a copy of the audited consolidated balance sheet of
Guarantor and its consolidated subsidiaries as at the end of such year and the
related consolidated statements of income and operations, stockholders' equity
and cash flows for such year, such consolidated statements reported on by a
nationally recognized independent public accounting firm ("Independent
Auditor"), (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit), to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and the results of operations of
Guarantor and its consolidated subsidiaries for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years;

 



 -5- 

 

 

(ii)       as soon as available but not later than sixty (60) days after the end
of each of the first three fiscal quarters of each fiscal year, a copy of the
unaudited consolidated balance sheet of Guarantor and its consolidated
subsidiaries as of the end of such quarter and the related consolidated
statements of income, members’ equity and cash flows for the period commencing
on the first day of such year and ending on the last day of such quarter, and
certified by a duly authorized officer of Guarantor having knowledge of the
finances of Tenant and Guarantor as fairly presenting in all material respects
and in accordance with GAAP (subject to ordinary, good faith year end audit
adjustments and the absence of required footnotes), the financial position and
the results of operations of Guarantor and its consolidated subsidiaries.

 

(c)       All quarterly and annual financial statements to be accompanied by a
certification ("Covenant Certification") of a duly authorized officer of
Guarantor (in such officer’s capacity as an officer of Guarantor and not in a
personal capacity) having knowledge of the finances of Tenant and Guarantor that
Guarantor and its consolidated subsidiaries have a Total Net Leverage Ratio (as
defined in the Credit Agreement) not in excess of 3.75 to 1.00, together with a
calculation of the Total Net Leverage Ratio;

 

(d)       Landlord, Lender and their respective agents, accountants and
attorneys, shall consider and treat on a strictly confidential basis (i) any
information disclosed to any of the Persons described in subparagraph (a) of
this Section 2.02 during the course of a visit or contained in the books and
records of Guarantor for which such Person has confirmed in writing that it is
bound by the terms of this Section 2.02(d) (and Guarantor shall be entitled to
require such confirmation as a condition to such visit or an examination of such
books and records), and (ii) any copies of any books and records of Guarantor,
and any financial statements of Guarantor pursuant to Section 2.02(b) which are
delivered to or received by them and which are conspicuously stamped
"CONFIDENTIAL".

 

The restrictions contained in Section 2.02(d) shall not prevent disclosure by
Landlord or Lender of any information in any of the following circumstances:

 

(i)       Upon the order of any court or administrative agency to the extent
required by such order and not effectively stayed or by appeal or otherwise;

 

(ii)       Upon the request, demand or requirement of any regulatory agency or
authority having jurisdiction over such party, including the Securities and
Exchange Commission (whether or not such request or demand has the force of
law);

 

(iii)       That has been publicly disclosed other than by breach of
Section 2.02(d) by Lender or Landlord;

 

(iv)       To counsel, accountants or consultants for Lender or Landlord; or

 

(v)       While an Event of Default exists, in connection with the exercise of
any right or remedy under this Guaranty or any other related document;

 

(vi)       Independently developed by Landlord or Lender to the extent that
confidential information provided by Guarantor is not used to develop such
information;

 

(vii)       With respect to financial information and information that Landlord
or its attorneys deem to be material in any reporting to the shareholders of
Landlord or the shareholders or prospective shareholders (whether through a
registered public offering or otherwise) of Landlord's parent company;

 



 -6- 

 



 

(viii)       In connection with any sale or financing of the Leased Premises,
provided that any recipient of such information who is a prospective purchaser
of the Leased Premises (except for a purchaser that purchases all or
substantially all of the assets of Landlord's parent company) shall agree to be
bound by the terms of this Section 2.02(d);

 

(ix)       As otherwise required by Law.

 

Notwithstanding any of the foregoing to the contrary, so long as Guarantor is a
public company and the consolidated quarterly and annual financials of Guarantor
which Guarantor would be otherwise required to cause to be delivered hereinabove
are available to Landlord via EDGAR or other online service at no material cost
to Landlord, then Landlord agrees that it shall obtain such quarterly and annual
financials through such service and neither Tenant nor Guarantor shall be
required to make the physical deliveries required hereinabove.

 

2.03.       INTENTIONALLY OMITTED.

 

2.04.       Estoppel Certificates. Guarantor shall, at any time upon not less
than fifteen (15) days' prior written request by Landlord or Lender, deliver to
the party requesting the same a statement in writing, executed by the president
or a vice president of Guarantor (in such officer’s capacity as an officer of
Guarantor and not in a personal capacity), certifying (i) that, except as
otherwise specified, this Guaranty is unmodified and in full force in effect,
(ii) that Guarantor is not in default hereunder and that no event has occurred
or condition exists which with the giving of notice or the passage of time or
both would constitute a default hereunder, (iii) that Guarantor has no defense,
setoff or counterclaim against Landlord arising out of or in any way related to
this Guaranty, (iv) that, except as otherwise specified, there are not
proceedings pending or, to the knowledge of Guarantor, threatened against
Guarantor before any court, arbiter or administrative agency which, if adversely
decided, could have a material adverse effect on the business, operations or
conditions, financial or otherwise, of Guarantor or on its ability to perform
its obligations hereunder and (v) such other matters as Landlord or Lender may
reasonably request.

 

2.05.       Security Deposit. Guarantor acknowledges and agrees that (a) Tenant
is required to increase the Initial Security Deposit if, at any time during the
Term, Guarantor does not meet the Financial Ratio Test set forth in Section
2.02(c) and (b) that Guarantor shall be bound by the terms of Paragraph 36(a)(i)
of the Lease with respect to the Credit Agreement or any Replacement Credit
Agreement.

 

 

 

ARTICLE III.

EVENTS OF DEFAULT

 

3.01.       Events of Default. The occurrence of any one or more of the
following shall constitute an "Event of Default" under this Guaranty:

 

(a)       a failure by Guarantor to make any payment of any Monetary Obligation
(regardless of the reason for such failure) which continues for five (5) days
from the date on which notice is given, but Landlord shall not be obligated to
give notice of, or allow any cure period for, any such failure more than one (1)
time within any Lease Year;

 



 -7- 

 

 

(b)       a failure by Guarantor duly to perform and observe, or a violation or
breach of, any other provision hereof not otherwise specifically mentioned in
this Section 3.01; provided, however, that such failure shall not be an Event of
Default under this Guaranty until the expiration of the notice and cure period,
if any, provided to Tenant for a default under Paragraph 22(a)(ii) of the Lease
(subject in all events to the limitations set forth in Paragraph 22(b));

 

(c)       any representation or warranty made by Guarantor herein or in any
certificate, demand or request made pursuant hereto proves to be untrue or
incorrect when made, in any material respect;

 

(d)       any material default beyond the applicable cure period by Guarantor in
any payment obligations pursuant to the Credit Agreement. The term Credit
Agreement as used in this Paragraph 3.01(d) shall include any replacement credit
agreement to the Credit Agreement;

 

(e)       Intentionally Omitted;

 

(f)       Guarantor shall (A) voluntarily be adjudicated a bankrupt or
insolvent, (B) seek or consent to the appointment of a receiver for itself or
its assets, (C) file a petition seeking relief under the bankruptcy or other
similar laws of the United States, any state or any jurisdiction, (D) make a
general assignment for the benefit of creditors, or (E) be unable to pay its
debts as they mature;

 

(g)       a court shall enter an order, judgment or decree appointing, without
the consent of Guarantor, a receiver or trustee for it or approving a petition
filed against Guarantor which seeks relief under the bankruptcy or other similar
laws of the United States, any state or any jurisdiction, and such order,
judgment or decree shall remain undischarged or unstayed sixty (60) days after
it is entered;

 

(h)       Guarantor shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution; or

 

(i)       Guarantor shall sell or transfer or enter into an agreement to sell or
transfer all or substantially all of its assets.

 

 

 

ARTICLE IV.

MISCELLANEOUS

 

4.01.       Effect Of Bankruptcy Proceedings. This Guaranty shall continue to be
effective, or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned by Landlord as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made. Guarantor hereby agrees to
indemnify Landlord against, and to save and hold Landlord harmless from any
required return by Landlord, or recovery from Landlord, of any such payment
because of its being deemed preferential under applicable bankruptcy,
receivership or insolvency laws, or for any other reason. If an Event of Default
at any time shall have occurred and be continuing or exist and declaration of
default or acceleration under or with respect to the Lease shall at such time be
prevented by reason of the pendency against Tenant of a case or proceeding under
any bankruptcy or insolvency law, Guarantor agrees that, for purposes of this
Guaranty and its obligations hereunder, the Lease shall be deemed to have been
declared in default or accelerated with the same effect as if the Lease had been
declared in default and accelerated in accordance with the terms thereof, and
Guarantor shall forthwith pay and perform the Guaranteed Obligations in full
without further notice or demand.

 



 -8- 

 

 

4.02.       INTENTIONALLY OMITTTED.

 

4.03.       Amendments, Waivers, Etc. This Guaranty cannot be amended, modified,
waived, changed, discharged or terminated except by an instrument in writing
signed by the party against whom enforcement of such amendment, modification,
waiver, change, discharge or termination is sought.

 

4.04.       No Implied Waiver; Cumulative Remedies. No course of dealing and no
delay or failure of Landlord in exercising any right, power or privilege under
this Guaranty or the Lease shall affect any other or future exercise thereof or
exercise of any other right, power or privilege; nor shall any single or partial
exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise thereof or of any other right, power or privilege. The rights
and remedies of Landlord under this Guaranty are cumulative and not exclusive of
any rights or remedies which Landlord would otherwise have under the Lease, at
law or in equity.

 

4.05.       Notices. All notices, requests, demands, directions and other
communications (collectively "notices") under the provisions of this Guaranty
shall be in writing unless otherwise expressly permitted hereunder and shall be
sent by first-class or first-class express mail, and any such properly given
notice shall be effective when received. All notices shall be sent to the
applicable party addressed, if to Landlord, at the address set forth in the
Lease, and, if to Guarantor, at its headquarters located at 17672 Laurel Park
Drive North, Suite 400E, Livonia, Michigan 48152, Attention: Legal Department,
or in accordance with the last unrevoked written direction from such party to
the other party.

 

4.06.       Expenses. Guarantor agrees to pay or cause to be paid and to save
Landlord harmless against liability for the payment of all reasonable
out-of-pocket expenses, including fees and expenses of counsel for Landlord,
incurred by Landlord from time to time arising in connection with Landlord's
enforcement or preservation of rights under this Guaranty or the Lease,
including but not limited to such expenses as may be incurred by Landlord in
connection with any default by Guarantor of any of its obligations hereunder or
by Tenant of any of its obligations under the Lease.

 

4.07.       Survival. All obligations of Guarantor to make payments to or
indemnify Landlord shall survive the payment and performance in full of the
Guaranteed Obligations.

 

4.08.       Severability. If any term or provision of this Guaranty or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Guaranty, or the application of such
term or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Guaranty shall be valid and enforceable to the fullest extent
permitted by law.

 

4.09.       Counterparts. INTENTIONALLY OMITTED

 



 -9- 

 

 

4.10.       Governing Law. (a) This Guaranty was negotiated in New York, and
accepted by Landlord in the State of New York, which State the parties agree has
a substantial relationship to the parties and to the underlying transaction
embodied hereby, and in all respects, including, without limiting the generality
of the foregoing, matters of construction, validity and performance, this
Guaranty and the obligations arising hereunder shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contract made and performed in such State and any applicable law of the United
States of America. To the fullest extent permitted by law, Guarantor hereby
unconditionally and irrevocably waives any claim to assert that the law of any
other jurisdiction governs this Guaranty, and the Guaranty shall be governed by
and construed in accordance with the laws of the State of New York pursuant to §
5-1401 of the New York General Obligations Law.

 

(b)       Any legal suit, action or proceeding against Guarantor or Landlord
arising out of or relating to this Guaranty shall be instituted in any federal
or state court in New York, New York, pursuant to § 5-1402 of the New York
General Obligations Law, and Guarantor waives any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding and
hereby irrevocably submits to the jurisdiction of any such court in any suit,
action or proceeding.

 

4.11.       Successors and Assigns. This Guaranty shall bind Guarantor and its
permitted successors and assigns, and shall inure to the benefit of Landlord and
its successors and assigns.

 

4.12.       Incorporation of Recitals; Definitions. The recitals set forth on
page 1 of this Guaranty are hereby specifically incorporated into the operative
terms of this Guaranty as if fully set forth. Terms not otherwise specifically
defined herein shall have the meanings set forth in the Lease.

 

4.13.       Rights of Lender. Guarantor acknowledges that the rights of Landlord
under this Guaranty may be assigned to Lender as assignee of the Lease, in
accordance with a valid assignment of the Lease as permitted by and pursuant to
the terms of the Lease.

 

 

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]

 

 

 -10- 

 




IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date first above written.

 



WITNESS:   TOWER INTERNATIONAL, INC.                 By: /s/ Dennis C. Pike    
  Name: Dennis C. Pike       Title: Treasurer           By: /s/ Amy C.
Olschanski       Title: Senior Corporate Paralegal      

 

  



 -11- 

 

 

 



STATE OF MICHIGAN )   )  ss.: COUNTY OF WAYNE )



 

On the 18th day of May in the year 2018 before me, the undersigned, personally
appeared Dennis C. Pike personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity as Treasurer of Tower International, Inc., and that by his signature on
the instrument, the individual, or the entity upon behalf of which the
individual acted, executed the instrument.

 

 

 

/s/ Sarah M. Younglove

Notary Public

 

Sarah M. Younglove

Notary Public, State of Michigan

County of Monroe

My Commission Expires 03-01-2025

Acting in the County of Wayne

 

 

 -12- 



 

 

